                             Case 6:18-bk-15514-WJ           Doc 46 Filed 04/27/21 Entered 04/27/21 14:52:16                     Desc
                                                              Main Document Page 1 of 1



                        1    Misty Perry Isaacson
                             California State Bar No. 193204
                        2    PAGTER and PERRY ISAACSON                                                 FILED & ENTERED
                             525 N. Cabrillo Park Drive, Suite 104
                        3    Santa Ana, CA 92701
                             Telephone: (714) 541-6072                                                       APR 27 2021
                        4    Facsimile: (714) 541-6897
                             Email: misty@ppilawyers.com                                                CLERK U.S. BANKRUPTCY COURT
                        5                                                                               Central District of California
                             Attorneys for Karl T. Anderson,                                            BY gooch      DEPUTY CLERK
                        6    Chapter 7 Trustee
                        7

                        8                                    UNITED STATES BANKRUPTCY COURT
                        9                                     CENTRAL DISTRICT OF CALIFORNIA
                    10                                                 RIVERSIDE DIVISION
                    11       In re:                                                       Case No. 6:18-bk-15514-WJ
                    12       ROGER FRANK WILSON and                                       CHAPTER 7
                             ERNEST DEAN SPIELMAN,
                    13                                                                    ORDER GRANTING CHAPTER 7
                                                                         Debtors.         TRUSTEE’S MOTION TO APPROVE
                    14                                                                    COMPROMISE OF PERSONAL INJURY
                                                                                          CLAIM
                    15

                    16

                    17                 Karl T. Anderson, the chapter 7 trustee for the bankruptcy estate of Roger Frank Wilson and

                    18       Ernest Dean Spielman, filed the “Motion to Approve Compromise of Personal Injury Claim, the

                    19       Declaration of the Trustee in Support Thereof” on April 6, 2021 as docket number 38. No party filed

                    20       opposition to the motion and the deadline to do so has passed. Good cause appearing, the Court hereby

                    21       ORDERS:

                    22                 1. The motion is granted.

                    23                                                           ###

                    24

                    25
                                      Date: April 27, 2021
                    26

                    27

                    28
           PPI
525 N Cabrillo Park Drive,
        Suite 104
  Santa Ana, CA 92701                                                               -1-
     (714) 541-6072
